Citation Nr: 0007319	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-10 532A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to service connection for a migraine headache 
disorder.

2. Entitlement to service connection for gout.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1. There is no competent evidence that links any current 
chronic headache disorder, initially demonstrated more 
than seven years after the veteran's release from active 
service, to such service or any incident therein.

2. There is no competent evidence that links gout, initially 
demonstrated more than 13 years after the veteran's 
release from active service, to such service or any 
incident therein.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a 
migraine headache disorder is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2. The claim of entitlement to service connection for gout is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The veteran's DD Form 214N, Report of 
Separation from Active Duty, reflects that his primary 
specialty and title was medical field service technician and 
his secondary specialty and title was hospital corpsman.  It 
is also noted that the veteran had training as an emergency 
medical technician.

The veteran's service medical records are negative for any 
complaints, findings, observations, or diagnoses of migraine 
headaches or gout.  An August 1978 report of treatment 
reflects that the veteran's complaints included a three day 
history of severe headache and the impression was acute 
pharyngitis.  In January 1979, the veteran sought treatment 
for flu symptoms which included headache, left frontal 
aspect.  In June 1980, the veteran's complaints consisted of 
fever, chills, headache, muscle joint pains, colds, cough, 
generalized malaise, nausea, and vomiting.  On the same day, 
the veteran was diagnosed with acute tonsillitis.  His 
separation examination in July 1980 showed no pertinent 
abnormalities.  On the report of medical history completed by 
the veteran in July 1980, he denied foot trouble, swollen or 
painful joints, or frequent or severe headaches.

The veteran was released from active military service in 
September 1980.  Associated with the service medical records, 
is a Report of Medical Examination completed in March 1983.  
This report of examination reflects that clinical evaluation 
was negative for headaches or gout.  The veteran reported no 
history of foot trouble, swollen or painful joints, or 
frequent or severe headache.  

Private treatment reports show that in February 1988 the 
veteran complained of a six month history of headache in the 
frontal area.  Due to his complaints of recurrent severe 
headaches, in April 1988, the veteran was referred for a 
computed tomography (CT) scan of the brain to rule out a mass 
lesion.  The CT brain scan report showed an arachnoid cyst, 
which was midline and not producing any mass effect.  

A March 1994 private treatment report includes a notation of 
recurrent gout.  An August 1995 report of private 
hospitalization reflects that the veteran presented to the 
emergency room with a near-syncopal episode.  The impression 
included history of gout and it was noted that the veteran 
was having an acute gout attack.  In June 1996, the veteran 
was treated for a "several" month history of gout and the 
diagnosis was acute gout attack.  A May 1997 Progress Note 
reflects that the veteran's gout was clinically stable.  

A report of VA outpatient treatment, dated in July 1997, 
shows that the veteran had a history of gout involving the 
left great toe which was in remission.  

The veteran completed an application for compensation in July 
1997.  He reported that gout was first manifested during 
service in November 1976 when he experienced a sprained and 
swollen left foot toe joint.  He also claimed that migraine 
headaches were caused by his service.  He indicated that he 
has been treated for gout in 1994.

An August 1997 statement from the veteran includes his 
recollection that, during November 1976, he went to Camp 
Pendleton Dispensary Clinic with the primary complaint of 
severe pain, swelling, and redness on and around the base of 
his left toe area due to gout.  He was prescribed Indocin for 
pain and was instructed to elevate his left foot as 
necessary.  The veteran further recalled that, during the 
year 1978, he was frequently seen by the medical officers at 
the Branch Clinic at Treasure Island, San Francisco, due to 
severe migraine headache.  He indicated that he was 
prescribed a variety of pain medications at this time.  After 
discharge from service in September 1980, the veteran stated 
that he has continued to receive treatment for migraine 
headaches and a brain scan has shown that he has an 
unspecified benign small mass on the left side of the brain.

The veteran's July 1998 VA Form 9, Appeal to Board of 
Veterans' Appeals, includes his statement that he did not 
seek treatment at the Dispensary during service because he 
was a medic and treated himself many times to avoid 
complaining.  He further alleged that his headache complaints 
were erroneously attributed to "cold symptoms and virus or 
germs in the abdomen or intestines" because "this 
diagnosis" was not recorded in his military or private 
medical records.  The veteran stated that, at the time of his 
in-service treatment for gout, he was assigned to temporary 
duty at Camp Pendleton and his medical records remained at 
the permanent duty station, from which he claimed the RO 
failed to obtain records.

A May 1999 response from the Department of the Navy at Camp 
Pendleton to the RO regarding medical records for the veteran 
states that "after a thorough search of our files we cannot 
locate an outpatient record for the patient indicated 
above."

Criteria:  Service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); Grottveit v, Brown, 5 Vet. 
App. 91, 93 (1993). A lay person is competent to testify only 
as to observable symptoms.  See Savage; Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the record 
reflects that the veteran served as a medic, there is no 
indication in the record that he possesses the expertise 
required to diagnose migraine headaches or gout or to link 
these disabilities to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Analysis:  The veteran asserts that he complained of and was 
treated for headaches and gout in service and that these 
disorders have continued to the present.  The Board 
acknowledges that the service medical records show that the 
veteran sought medical treatment for headaches as well as 
muscle joint pains during his period of active duty.  
However, no competent medical evidence is on file which shows 
that the veteran's headaches represented a chronic headache 
disorder or that his complaint of muscle joint pain was 
related to gout.  In fact, the service medical records 
clearly indicate that the veteran's headaches and muscle 
joint pains represented merely symptoms of other conditions; 
such as pharyngitis, flu, and tonsillitis.  The July 1980 
discharge examination report shows no relevant abnormalities 
and the veteran denied a history of swollen or painful joints 
or frequent or severe headaches.  The service medical records 
do not include any competent evidence of gout, migraine 
headaches, or any other chronic headache disorder.  

Similarly, no pertinent abnormalities were noted upon 
examination in June 1983, nearly three years after the 
veteran's release from active duty, and the veteran reported 
no history of foot trouble, swollen or painful joints or 
frequent or severe headache.  

The initial evidence of post-service complaints of headaches 
was in February 1988, more than seven years after the 
veteran's release from active military service, when the 
veteran complained of a six month history of headache in the 
frontal area.  However, the claims file contains no competent 
evidence which tends to link the headaches noted in 1988 to 
the headaches which the veteran experienced during his active 
military service which ended in 1980.

Similarly, the initial evidence of complaints of or treatment 
for gout is a private treatment record dated in March 1994, 
more than 13 years after the veteran's release from active 
duty.  There is no competent evidence to show that the 
veteran's current diagnosis of gout is attributable to his 
period of active duty.  

The only evidence relating any current chronic headache 
disorder or gout, both of which were first identified many 
years after the veteran's release from service, to service 
consists of the veteran's own assertions.  However, although 
the record reflects that the veteran served as a medic during 
service, there is no indication in the record that the 
veteran possesses the expertise required to render medical 
opinions regarding the diagnosis or etiology of a disorder.  
See Espiritu, supra.  Medical expertise is needed to identify 
and diagnose a migraine headache disorder and gout.  
Accordingly, a relationship between what the veteran observed 
in service and what he presently suffers requires medical 
evidence.  See Savage, supra (requiring competent evidence of 
connection between symptoms and current disability in order 
for claim supported by continuity-of-symptomatology analysis 
to be well grounded); Espiritu, supra (requiring medical 
evidence to show medical etiology).  Without medical evidence 
to establish a relationship between the symptoms observed by 
the veteran and any current chronic headache disorder and 
gout, the veteran's claim cannot be well grounded.

Accordingly, inasmuch as first clinical evidence of a chronic 
headache disorder and gout is many years after service and 
there is no competent evidence which relates any current 
headache disorder or gout to service, the claim for service 
connection for migraine headaches and gout must fail as not 
well grounded.  See Caluza, Savage; Grottveit.

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim and the veteran has not indicated the 
existence of any post-service medical evidence that has not 
already been obtained or requested that would well ground his 
claim.  McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Further, by 
this decision, the Board is informing the veteran of the 
evidence which is lacking and that is necessary to make his 
claim well grounded.


ORDER

Entitlement to service connection for a migraine headache 
disorder is denied.

Entitlement to service connection for gout is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

